Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Goldstein, J.), imposed June 7, 1993.
Ordered that the sentence is affirmed.
We find that the defendant’s purported waiver of the right to appeal his sentence is not valid (see, People v Pressley, 202 AD2d 695; People v Markland, 183 AD2d 788; see generally, People v DeSimone, 80 NY2d 273, 282-283).
We have examined the defendant’s contention that his sentence is excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Thompson, Sullivan, O’Brien and Hart, JJ., concur.